DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Braxton Davis on 3/11/2021.

			Claims 
Claims 1, 4, 8 and 15 are replaced with the claims below:

1.	(Currently Amended) A method, comprising:
 	based on rank data, selecting, by network equipment comprising a processor, a first network port to be used in a network transmission;
based on port data associated with the first network port, generating, by the network equipment, a randomized demodulation reference signal sequence that is different than a previously utilized demodulation reference signal sequence that is associated with a second network port; 
in response to generating the randomized demodulation reference signal 
multiplexing, by the network equipment, a resource element by a code, resulting in a code multiplexed resource element; and
in response to precoding the randomized demodulation reference signal sequence, transmitting, by the network equipment via the first network port, the precoded demodulation reference signal sequence data to a user equipment, wherein transmitting the precoded demodulation reference signal sequence utilizes the code multiplexed resource element. 

4.	(Currently Amended) The method of claim 1, wherein 

8.	(Currently Amended) Network equipment, comprising:
a processor; and
 	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
  	based on rank data, selecting a first network port of a network to be used in a network transmission;
based on port data associated with the first network port, generating a randomized reference signal sequence that is different than a than a previously utilized reference signal sequence that is associated with a second network port; 
in response to generating the randomized reference signal sequence, precoding the randomized reference signal sequence, resulting in a precoded reference signal sequence; 
multiplexing a resource element by a code, resulting in a code multiplexed resource element; and
in response to precoding the randomized reference signal sequence, , via the first network port, the precoded reference signal sequence data, associated with the precoded reference signal sequence, via the code multiplexed resource element, to a user equipment.

15.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising:
generating a demodulation reference signal sequence associated with a first network port;
in response to generating the demodulation reference signal sequence, precoding the demodulation reference signal sequence, resulting in a precoded demodulation reference signal sequence;
based on rank data, selecting a second network port to be used in a network transmission;
based on port data associated with the second network port, generating a randomized precoded demodulation reference signal sequence that is different than the demodulation reference signal sequence; 
multiplexing a resource element by a code, resulting in a code multiplexed resource element; and
transmitting, via the first network port and in accordance with the code multiplexed resource element, demodulation reference signal sequence data, associated with the randomized precoded demodulation reference signal sequence, to a user equipment.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art fails to teach the combination of “based on port data associated with the first network port, generating, by the network equipment, a randomized demodulation reference signal sequence that is different than a previously utilized demodulation reference signal sequence that is associated with a second network port…multiplexing, by the network equipment, a resource element by a code, resulting in a code multiplexed resource element; and in response to precoding the randomized demodulation reference signal sequence, transmitting, by the network equipment via the first network port, the precoded demodulation reference signal sequence data to a user equipment, wherein transmitting the precoded demodulation reference signal sequence utilizes the code multiplexed resource element.” in addition to other limitations of claim 1. 

Regarding claim 8, Prior art fails to teach “based on port data associated with the first network port, generating a randomized reference signal sequence that is different than a than a previously utilized reference signal sequence that is associated with a second network port;…multiplexing a resource element by a code, resulting in a code multiplexed resource element; and in response to precoding the randomized reference signal sequence, transmitting, via the first network port, the precoded reference signal sequence data, associated with the precoded reference signal sequence, via the code multiplexed resource element, to a user equipment.” in addition of other limitations of claim 8. 

Regarding claim 15, Prior art fails to teach “based on port data associated with the second network port, generating a randomized precoded demodulation reference signal sequence that is different than the demodulation reference signal sequence; multiplexing a resource element by a code, resulting in a code multiplexed resource element; and transmitting, via the first network port and in accordance with the code multiplexed resource element, demodulation reference signal sequence data, associated with the randomized precoded demodulation reference signal sequence, to a user equipment.” in addition to other limitations of claim 15.
Claims 2-7, 9-14, 16-20 are allowed as being dependent on claim 1 or 8 or 15.
The closest prior art, Kim (US 20200204335 A1)  teaches eNB maps the generated demodulation reference signal sequence to a resource element according to transmission precoding and transmit the demodulation reference sequence mapped in a specific resource region to at least one UE by using a specific antenna port, however, it doesn’t teach multiplexing a resource element by a code and transmitting, by the network equipment via the first network port, the precoded demodulation reference signal sequence data to a user equipment, wherein transmitting the precoded demodulation reference signal sequence utilizes the code multiplexed resource element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416  

/AJIT PATEL/Primary Examiner, Art Unit 2416